Citation Nr: 0305968	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

The veteran had active service from May 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (the RO).  The veteran and his son testified at a 
personal hearing chaired by a Decision review officer at the 
RO in January 2000.  

In February 2001, the Board remanded this matter for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.


FINDINGS OF FACT

There is no competent medical evidence which serves to link 
the veteran's psychiatric disability to his military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  In substance, he contends that he 
has a psychiatric disability that is etiologically related to 
his military service.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO initially denied the veteran's claim in September 1998 
on the basis that it was not well grounded.  However, the RO 
subsequently adjudicated the claim on its merits.  See the 
January 2003 Supplemental Statement of the case.  Thus, any 
defect caused by the RO initial adjudication under the now 
obsolete well groundedness standard has been rectified, and 
there is no need to return this case to the RO for 
readjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

The Board will apply the current standard in addressing the 
veteran's claim.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice have been effectively satisfied with respect to the 
issue on appeal. 

 In June 1998, the RO sent the veteran a letter which 
notified him of the evidence necessary to substantiate his 
claim.  Crucially, in a May 2001 letter, the RO specifically 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain.  The RO also 
outlined the evidence needed to support the veteran's claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  In addition, the veteran was notified of 
the pertinent law and regulations and the need to submit 
additional evidence concerning his claim by the July 1999 
Statement of the Case (SOC).

Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the veteran identified service records in his 
April 1988 claim.  The RO obtained those records, as well as 
pertinent VA evaluation and outpatient treatment records 
identified by the veteran.  Of particular importance, as 
noted in the Introduction, the Board remanded this matter in 
February 2001 so that additional evidentiary development 
could be accomplished.  Most significantly, the veteran was 
to be provided a VA examination to evaluate the etiology of 
his psychiatric disability.  This was done.  Reports of May 
2001 and January 2003 VA examinations are of record and will 
be discussed in the Board's decision below.
 
There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
and was granted a personal hearing before a Decision Review 
Officer in January 2000.  He has not requested a hearing 
before a Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

The veteran's DD Form 214 indicates that he was attached to a 
medical unit.
A review of the veteran's service medical records reveals 
that the only reference to possible psychiatric problems is 
on his November 1952 discharge examination report indicating 
that he had exhibited "mild chronic anxiety" during 
service.  
No specifics were reported.  The remaining service medical 
records are pertinently negative with respect to complaints, 
findings or treatment involving  a psychiatric disability.  

There are no pertinent medical or other records for 
approximately 45 years.

VA outpatient treatment reports dated from May 1997 to 
December 1998 reflect complaints involving anxiety and 
depression.  The veteran reported that he had been 
experiencing anxiety since the military.  He was treated with 
medication, stress management techniques and counseling, and 
received a diagnostic impression of chronic anxiety neurosis.  

During a February 1998 psychological evaluation, the veteran 
complained of anxiety symptoms and reported that he had been 
treated for anxiety neurosis while in military service.  The 
diagnostic impression was psychoneurosis, anxiety reaction.

At his January 2000 personal hearing, the veteran testified 
that he first began experiencing anxiety problems in service 
and that he was treated with medication.  His son testified 
that he remembered the veteran experiencing anxiety in 1979 
or 1980.

As discussed elsewhere in this decision, the Board remanded 
this case in February 2001 for the express purpose of 
obtaining a nexus opinion concerning the relationship, if 
any, between the veteran's currently diagnosed psychiatric 
disability and his military service. 

A May 2001 VA mental examination disclosed the veteran's 
affect showing moderate to severe anxiety.  The veteran 
complained of anxiety and reported the onset of his anxiety 
to be during military service as a result of stressful events 
he experienced.  He stated that he was a senior medic in 
charge of ambulances.  The veteran further informed the 
examiner that he worked with physicians and nurses and "if I 
felt anxious and uncomfortable they gave me some medicine.  
No records were made of it." 

The diagnostic impression was chronic anxiety with mild 
depressive features.  The examiner noted the reference to the 
note on his discharge examination which referred to anxiety.  
However, the examiner did not render a nexus opinion.

At a January 2003 VA mental examination, the diagnostic 
impression was mild chronic anxiety, with moderate depression 
and dementia.  The examiner opined that there was no evidence 
that military service caused or made the veteran ill.  The 
examiner concluded that the veteran's anxiety was not 
service-related in any way.



Analysis

The veteran in essence contends that he is entitled to 
service connection for a psychiatric disability in the nature 
of an anxiety reaction.  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service, or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
supra.

With respect to Hickson element (1), there is competent 
medical evidence of a current disability in the form of mild 
chronic anxiety and this element is therefore satisfied.  
With respect to Hickson element (2), a review of the 
veteran's service medical records demonstrates one reference 
to mild chronic anxiety, found on the veteran's November 1952 
discharge examination report.  Accordingly, element (2) has 
arguably been satisfied.

Turning to Hickson element (3), a medical nexus, there is no 
medical opinion which serves to link the veteran's current 
psychiatric disability to service or to the one-year 
presumptive period following service.  Indeed, the January 
2003 VA examiner specifically opined that there was no 
evidence that military service caused or made the veteran 
ill.  The examiner concluded that the veteran's anxiety was 
not service-related in any way and none of the veteran's 
remaining post-service medical records provides a nexus which 
links his current psychiatric disability to his anxiety in 
service.  This opinion was rendered in response to the 
Board's remand. The veteran has submitted no nexus evidence 
in support of his claim.

Although the veteran contends that his current psychiatric 
disability is attributable to service, a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303 (2001), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, although the 
veteran has provided various lay statements that indicate 
that he was anxious and depressed for a period of more than 
40 years after service, there is no objective medical 
evidence which supports such an assertion.  That is, no 
clinical data has been received showing treatment during the 
interim between service and the initial diagnosis and 
treatment in 1997.  Such supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

The Board deems it to be significant that the veteran, in his 
initial claim for VA benefits in April 1988, referred to foot 
problems and respiratory infection, but he did not mention 
any anxiety problems.  The evidence as a whole thus discloses 
an unexplained gap of over four decades after service with no 
reference to anxiety-related difficulties.  Continuity of 
symptomatology has therefore not been demonstrated.

In summary, for the reasons and bases expressed above, in the 
absence of competent medical nexus evidence which links the 
veteran's current psychiatric disability to his in-service 
anxiety, the Board concludes that a preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a psychiatric disability.  The benefit 
sought on appeal is accordingly denied.



ORDER

The claim of entitlement to service connection for a 
psychiatric disbility is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

